 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LINA PENG (NYBN 5150032)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7224
 7        FAX: (415) 436-7027
          Lina.Peng@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       ) CASE NO.: 19-CR-00398 WHA
14                                                   )
             Plaintiff,                              ) [PROPOSED] ORDER
15                                                   ) DETAINING DEFENDANT PRIOR TO TRIAL
        v.                                           )
16                                                   )
     WILMER LAINEZ,                                  )
17                                                   )
             Defendant.                              )
18                                                   )

19           On August 22, 2019, an Indictment was filed in the Northern District of California charging the
20 defendant, Wilmer Lainez, with one count of violating Title 21, United States Code, Sections 841(a)(1)

21 and (b)(1)(C) – Possession with Intent to Distribute Fentanyl. The defendant made his initial appearance

22 and was arraigned on his Indictment in the Northern District of California on August 26, 2019, and the

23 Court held a detention hearing on August 28, 2019.

24           At the detention hearing, the defendant was present and represented by Assistant Federal Public
25 Defender Sophia Whiting. A United States Pretrial Services Agency Officer was also present at the

26 hearing. Pretrial Services submitted a report that recommended detention on the grounds of risk of non-

27 appearance and danger to the community. The government moved for detention, and the defendant

28 opposed. The parties submitted proffers and arguments.

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL
     19-CR-00398 WHA
 1          Upon consideration of the court file and the parties’ proffers at the detention hearing, the Court

 2 finds by a preponderance of the evidence that no combination of conditions will reasonably assure the

 3 defendant’s appearance as required and by clear and convincing evidence that no condition or

 4 combination of conditions will reasonably assure the safety of the community. Accordingly, the Court

 5 orders the defendant detained pending trial.

 6          This Order supplements the Court’s findings at the detention hearing and serves as written

 7 findings of fact and statement of reasons as required by Title 18, United States Code, Section 3142(i).

 8          The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining

 9 whether pretrial detention is warranted. In coming to its decision, the Court has considered those

10 factors, paraphrased below:

11          (1) the nature and seriousness of the offense charged;

12          (2) the weight of the evidence against the person;

13          (3) the history and characteristics of the person including, among other considerations, ties to

14          the community, employment, past conduct and criminal history, and record of court appearances;

15          and,

16          (4) the nature and seriousness of the danger to any person or the community that would be posed

17          by the person’s release.

18 See 18 U.S.C. § 3142(g).

19          After considering all of the facts and proffers presented at the hearing, including the information

20 contained in the Pretrial Services report, the Court finds, by a preponderance of the evidence, that no

21 condition or combination of conditions will reasonably assure the defendant’s appearance as required

22 and, by clear and convincing evidence, that no condition or combination of conditions will reasonably

23 assure the safety of the community, including because of: (1) the defendant’s history and characteristics,

24 including that he is a Honduran national without legal status in the United States, he has been previously

25 deported from the United States, he has significant family ties to Honduras including that his mother,

26 father and siblings live there, and he appears to have limited ties to the Northern District of California;

27 (2) the nature and circumstances of the offense charged, including that the defendant is facing a serious

28 federal charge for possession with intent to distribute fentanyl; (3) the defendant’s criminal history,

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL
     19-CR-00398 WHA
 1 including his repeated arrests for drug offenses in San Francisco and recent violation of a court stay-

 2 away order stemming from another drug arrest in San Francisco, which demonstrates the risk that the

 3 defendant will continue similar conduct if released; and (4) the lack of suitable sureties.

 4          Accordingly, pursuant to 18 U.S.C. § 3142, IT IS HEREBY ORDERED THAT:

 5          (1)      Defendant is committed to the custody of the Attorney General for confinement in a

 6                   corrections facility separate, to the extent practicable, from persons awaiting or serving

 7                   sentences or being held in custody pending appeal;

 8          (2)      Defendant be afforded reasonable opportunity for private consultation with his counsel;

 9                   and,

10          (3)      on order of a court of the United States or on request of an attorney for the government,

11                   the person in charge of the corrections facility in which Defendant is confined shall

12                   deliver Defendant to an authorized Deputy United States Marshal for the purpose of any

13                   appearance in connection with a court proceeding.

14          This Order is without prejudice to reconsideration at a later date if circumstances change.

15

16 IT IS SO ORDERED.

17
           September 3, 2019
18          August          , 2019                                 _______________________________
                                                                   HON. THOMAS S. HIXSON
19                                                                 United States Magistrate Judge
20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL
     19-CR-00398 WHA
